Citation Nr: 1742098	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-13 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased initial rating for hallux valgus, left foot, rated at 10 percent disabling prior to October 17, 2011, and at 20 percent disabling afterwards.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1980 to December 1987, from April 1989 to August 1989 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the February 2009 rating decision, the RO granted service connection for left hallux valgus and assigned a noncompensable disability rating.  The Veteran filed a notice of disagreement with the assigned disability rating.  In an October 2009 rating decision, the RO increased the disability rating to 10 percent disabling, effective October 15, 2008. Subsequently, in a rating decision of June 2012, the RO increased the rating to 20 percent effective October 17, 2011  Notwithstanding these increases, the Veteran's appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February 2011, the Veteran provided testimony at a hearing before the undersigned Veteran Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter for further development in August 2011, October 2014 and June 2016.   The Board notes that the Veteran has also perfected another appeal regarding a claim for service connection for PTSD and an increased rating for bronchitis, however, those issues are currently awaiting a Board hearing.  Accordingly, those issues will not be addressed in the current decision.  





FINDINGS OF FACT

1. From October 15, 2008 to October 16, 2011, the Veteran's hallux valgus, left foot, was manifested by slight tenderness of the metatarsophalangeal joint, resulting in no more than moderate impairment.

2. From October 17, 2011, the Veteran's hallux valgus, left foot, has been manifested by symptoms productive of no more than moderately severe disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for hallux valgus, left foot, from October 15, 2008, to October 16, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, DCs 5003, 5276, 5277, 5278, 5280, 5281, 5282, 5283, 5284 (2016).

2. The criteria for an initial rating in excess of 20 percent for left hallux valgus have not been met from October 17, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.59, 4.71a, DCs 5003, 5276, 5277, 5278, 5280, 5281, 5282, 5283, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has complied with its duty to notify.  38 U.S.C.A. § 5103.  Regarding the initial increased rating for residuals of left hallux valgus, since the February 2009 rating decision on appeal granted service connection for left hallux valgus and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A July 2009 letter and November 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while July 2012, January 2015 and November 2016 supplemental SOCs (SSOCs) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record. He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A. VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issues on appeal, including administering VA examinations and obtaining the Veteran's VA medical records.  The Veteran has not identified any evidence that remains outstanding.

The Board also finds that there has been substantial compliance with its June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, the Veteran was afforded an adequate August 2016 VA examination, and his claim was readjudicated by the RO in a November 2016 Supplemental Statement of the Case.

The Veteran also was provided an opportunity to set forth his contentions during the February 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the February 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) during the hearing, nor has she identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Legal Criteria and Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus if the condition is severe and disabling to a degree equivalent to amputation of the great toe, or if it has been operated on with resection of the metatarsal head. 38 C.F.R. § 4.71a, DC 5280.  Under DC 5281, a maximum 10 percent rating is warranted for hallux rigidus, unilateral, which is rated as hallux valgus, severe.

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.

The words "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.


Factual Analysis

For the period of time from October 15, 2008 up to October 16, 2011, the Board notes she had a 10 percent rating for her left hallux valgus.  The record reflects the Veteran's left foot disability includes constant left foot pain with increased frequency, duration and intensity of flare of pain.  At the August 2009 VA examination, there was no evidence of flat feet or edema, no pain on manipulation of the midline Achilles.  No painful motion or restricted motion, but there was tenderness at the attachment site of the plantar fascia.  No abnormal weight bearing, weakness or instability was shown.  X-ray showed moderate hallux valgus deformity with arthritis at the foot, most pronounced at the first metatarsophalangeal.  The examiner diagnosed the Veteran with degenerative joint disease (DJD) of the left foot, left moderate hallux valgus deformity of the left foot, left plantar fasciitis of the left foot and left foot callosities.

The Veteran reported in an August 2009 statement in support of the claim that her condition interferes with concentration and weight bearing.  Additionally, she contends it affects standing to less than an hour or walking more than a half mile before flare-up of pain occurs.

On August 2010 VA examination, the examiner noted the Veteran reported her pain had gotten worse since her last examination.  She reported constant pain in her left foot of 8 out of 10 on a pain scale.  The examiner noted that there were no flare-ups.  The Veteran reported standing is affected after 30 minutes, and she can walk about half a mile.

On examination, the left foot revealed calluses on the plantar surface and on the second and third metatarsals; and there was callus as well on the ball of the foot.  There were no corns, edema of flat feet.  There was no painful or restricted motion, abnormal weight bearing, weakness or instability.  Tenderness over the first MTP on the left with a benion was present.  Hallux valgus was measured at 20 degrees.

The evidence also includes treatment records.  A March 2003 treatment report indicated a mild supple flat foot deformity which recreates the longitudinal arch with ease, with single leg toe rise.  Physical examination of her foot revealed an approximately 6mm diameter plantar wart.  Her radiograph showed a mild hallux valgus without bunion deformity, no other gross abnormalities were seen on x-ray.

A July 2008 VA treatment report noted that the Veteran's reported DJD hallux valgus that is stable on naproxen.

At the February 2011 Board hearing the Veteran testified that her left foot is getting worse and that she did not think the examiner fully reported the degree of her problem.  She further testified that she had painful motion with every movement and that she lost individual motion of all toes.

The Board concludes that prior to October 17, 2011, the Veteran's left foot hallux valgus was most nearly approximated by a 10 percent rating under DC 5280.  The evidence reflects the Veteran had pain on manipulation and use of the foot as she reported during VA treatments and on VA examinations that he experienced pain when standing or walking.  Although there was no corns, edema of flat feet, painful or restricted motion, the Board concludes that the Veteran's left foot disability picture most nearly approximated the criteria for a 10 percent rating for hallux valgus under DC 5280 prior to October 17, 2011.  The Board further notes that the symptoms were productive of no more than moderate disability, warranting no higher than a 10 percent rating under the alternative Diagnostic Code 5284.  

For the period from October 17, 2011, the Board notes she had a 20 percent rating for her left foot hallux valgus.  The record reflects the Veteran's left foot disability results in moderately severe symptoms.  The October 2011 examination showed that the Veteran currently has metatarsalgia of the left foot along with hallux valgus.  At the October 2011 examination the Veteran did not have Morton's neuroma.  No hammertoes were shown.  The Veteran's hallux valgus symptoms were noted as mild or moderately severe.  No surgery had been reported for the Veteran's foot disability.  No malunion or nonunion of tarsal or metatarsal bones was indicated.  The 2011 examiner opined that there are no other foot injuries.  The examiner further noted that the Veteran's left foot condition has an impact on her ability to work because there is a limitation of standing and walking 

On December 2014 VA examination, the Veteran reported pain in her left foot, she described her pain as pain on ball of foot, great toe pain with numbness, unable to stand long periods of time.  Functional loss was reported, which she described as unable to walk, stand, unequal support from the left foot.  No pain on use of her feet was reported.  She reported pain on manipulation of the left feet, and the examiner noted swelling on use.  Characteristic calluses were noted.  No extreme tenderness of the plantar surfaces on either foot.  No evidence of marked deformity of either foot was recorded and no marked pronation of either foot.  For either foot, the weight- bearing line did not fall over or medial to the great toe. There was no lower extremity reported, causing alteration of the weight- bearing line.  The Veteran did not have inward bowing of the Achilles' tendon of either foot.  No marked inward displacement and severe spasm of the Achilles' tendon on manipulation of either foot.  No Morton's neuroma and no metatarsalgia.  The Veteran has never had surgery for hallux valgus.  No pain due to plantar fascia due to pes cavus.  No dorsiflexion and valgus deformity due to pes cavus.  The examiner noted the Veteran's foot condition require arch support, custom orthotic inserts or shoe modification.  Pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups of the left foot.  No scars were reported.  Degenerative or traumatic arthritis was not documented.  The VA examiner opined that the Veteran has left foot deformity with pain on manipulation, and tenderness on palpation.

August 2010 to August 2011 treatment records reflect intermittent treatment for the left foot.  The Veteran was treated for joint pain and swelling.  Foot sensory examination was normal and visual foot evaluation appeared normal.

More recently, the Veteran has also been seen by the podiatry clinic for flatfeet, plantar flexed left 3rd metatarsal, and a pair of custom orthotics with medium met pads and pair of tennis shoes was prescribed.  See, e.g., May 2015 VA records.

In June 2016, the Board once again remanded the Veteran's claim for a medical opinion, and specifically requested the examiner to describe the Veteran's left hallux valgus, to include any neurological manifestations.  The Board notes that the RO complied with the June 2016 remand directive, as the August 2016 examiner rendered an adequate medical opinion, addressing all of the requested June 2016 remand directives.

The August 2016 examiner reviewed VA treatment records, military records, as well as all pertinent medical records, including previous examinations.  The VA examiner rendered an opinion that left hallux valgus deformity with pressure neuropathy of the dorsomedial cutaneous nerve causes function impairment.  The examiner noted that normal function of the left foot is less than full capacity.  The examiner opined that this type of impairment is sustained at moderate severity due to the Veteran's inability to stand or walk for any more than a few minutes.  The examiner further opined that the medial deviation of the first metartarsal and lateral deviation of the hallux at 30 degrees is large enough to cause mechanical dysfunction in the forefoot making normal gait and standing impossible.  It was further opined that recurrent inflammation of the bursal tissue causes sharp pain, swelling and pressure neuropathy with decrease sensation in the left foot.

In examining the lay and medical evidence, the Board concludes it most nearly approximates findings of the currently assigned 20 percent rating under DC 5284 as it reflects moderately severe disability and that a preponderance of the evidence is against a finding that it more nearly approximates a disability manifested by severe symptoms.  Such evidence, as described in detail above, reflects the Veteran's symptoms of a left foot disability include sharp pain, swelling, and pressure neuropathy with decrease sensation in the left foot that affects her ability to perform occupational tasks that require prolonged standing or walking.  The Veteran has made statements to the effect that she has painful motion every time she moves and that it causes her limitations in activities requiring standing or walking.  See January 2012 statement in support of claim, see also, February 2011 Board Hearing Transcript at 4.  Physical examination during the VA examinations did not reveal any objective evidence of painful or restricted motion, abnormal weight bearing, instability, malumon or nonunion of tarsal or metatarsal bones.  After taking into consideration the Veteran's reports of pain and lay evidence of such pain included in the claims file, the examiners concluded that symptoms of the left foot disability functionally limited her for activities that would require prolonged standing or walking.  Although the Veteran has described her pain as severe, the evaluation of her left foot disability is not solely based on consideration of the severity of her pain; it is based on the overall characteristics of the disability and its effects on the Veteran's ordinary activity; such considerations most nearly approximate a moderately severe, not a severe, foot disability.  See 38 C.F.R. §§ 4.1, 4.6, 4.10.

Additionally, July 2009 and July 2012 X-ray results reflect the Veteran has mild degenerative joint disease of the left foot.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 would not provide the Veteran with a rating in excess of 20 percent and the Veteran is not entitled to a separate rating based on this DC, since symptoms of pain and swelling have already been considered in the assignment of a 20 percent rating under DC 5284.  See 38 C.F.R. § 4.14 (stating that the evaluation of the same disability or its manifestations under various diagnoses is to be avoided).

The Board has also considered whether any other DCs may be applicable to the Veteran's case.  There is no evidence the Veteran has flat foot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), or malunion of or nonunion of the tarsal or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a.  Thus, ratings under these DCs will not be discussed further.

The Board has considered whether any staged rating is appropriate and finds that evidence regarding the level of disability for the right foot disability is consistent with the assigned rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown.  Accordingly, staged ratings are not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 38 C.F.R. § 3.321 (b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant' service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

As explained in detail above, the Veteran's left foot disability has been manifested by pain, neuropathic pain, swelling, and functional loss in standing and walking for long periods of time.  Additionally, symptoms related to metatarsalgia, hallux valgus, and degenerative joint disease have been considered as part of his service-connected disability.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a appropriately contemplate the Veteran's left foot disability symptoms.  Hence, the rating criteria reasonably describe the Veteran's left foot disability.  In short, there is no indication in the record that the average industrial impairment from her left foot disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the appropriate service-connected disabilities and are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the evidence relevant to the period of time after October 17, 2011, most nearly approximates findings warranting no higher than a 20 percent rating under DC 5284 for the Veteran's left foot disability.  A preponderance of the evidence is against a finding that she is entitled to a higher or separate compensable rating under any other applicable DC.


ORDER

Entitlement to a rating higher than 10 percent for the period from October 15, 2008 To October 16, 2011 or higher than 20 percent from October 17, 2011 to present is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


